Fourth Court of Appeals
                                    San Antonio, Texas

                                          JUDGMENT
                                       No. 04-20-00229-CV

                                       Billy J. PORTER, Jr.,
                                              Appellant

                                                  v.

                                        Patricia PORTER,
                                             Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 17-1761-CV-C
                         Honorable William D. Old III, Judge Presiding

           BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the trial court’s order awarding Patricia
Porter $5,000 in attorney’s fees and $30,000 in conditional appellate attorney’s fees is
REVERSED. We REMAND the case to the trial court for a redetermination of attorney’s fees.
The remainder of the trial court’s Final Decree of Divorce is AFFIRMED.

       We ORDER all costs of this appeal be borne by the party that incurred them.

       SIGNED May 26, 2021.


                                                   _____________________________
                                                   Luz Elena D. Chapa, Justice